Title: From Alexander Hamilton to Jean Antoine Joseph Fauchet, 5 May 1794
From: Hamilton, Alexander
To: Fauchet, Jean Antoine Joseph



Treasury DepartmentMay 5th 1794
Sir

I have the honor now to reply to your letter of the 21st of April.
The arrangements of the Treasury having been taken with a view to the payment of the ensuing installments of our Debt at the stipulated periods, that is to say, on the 3d of September and 5th of November next an alteration could not at this time be made without inconvenience. But the effect you desire, as to the anticipation of the payments, at the periods and in the proportions you indicate, can be obtained through the Bank of the UStates. For this purpose you will have to draw upon me in favour of some Agent, whom you may constitute for the respective installments payable at the periods above specified. And that Agent will find no difficulty in arranging the anticipations with the Bank. The only difference to you between this course & payments directly from the Treasury will be the difference between the interest payable on our debt to France and the rate of the Bank loans, which is 6 ⅌ Cent.
I am authorised to inform you that provision will be made for the sums you mention of 20000 & 50270 Dollars over and above the two installments; it being always understood that the affair is to be so regulated as to secure to the UStates the sums due to them for duties from the holder of the largest draft which is probably about equal to that which you state him to be entitled to.
Apprized, as you no doubt are, by the Secy of State of the train in which your request of a further advance has been put I flatter myself you will perceive that I ought to forbear any observations on this subject.
I have the honor to be   Sir   Your obedt Sert

The Minister Plenipotentiaryof the Republic ofFrance

